Exhibit 10.28

North Atlantic Small Companies Investment Trust PLC

Ryder Court, 14 Ryder Street, Ground Floor

London, SW1Y 6QB

United Kingdom

 

To: Telos Corporation

Attn: Ms. Therese K. Hathaway

Corporate Secretary

19886 Ashburn Road

Ashburn, VA 20147

Series A-1 and Series A-2 Redeemable Preferred Stock

Dear Ms. Hathaway:

It has been brought to our attention that Cudd & Co., the holder of 61.605
shares of Series A-1 Redeemable Preferred Stock (the “Series A-1 Shares”) of
Telos Corporation (the “Corporation”) and 86.247 shares of Series A-2 Redeemable
Preferred Stock (the “Series A-2 Shares” and, together with the Series A-1
Shares, the “Cudd Shares”) of the Corporation has offered to sell the Cudd
Shares to the Corporation for a total purchase price of $430,000, such purchase
price to include all of the Cudd Shares plus all dividends accrued on the Cudd
Shares, the latter at a discount of 17.5%.

We herewith waive any right that we may have, in connection with the repurchase
by the Corporation of the Cudd Shares, to have (i) any or all of the outstanding
shares of Series A-1 Redeemable Preferred Stock or any or all of the outstanding
shares of Series A-2 Redeemable Preferred Stock held by North Atlantic Small
Companies Investment Trust PLC (together, the “NASCIT Shares”) purchased or
redeemed pro-rata pursuant to the charter of the Corporation, including without
limitation Section 2(d) and Section 4(a) of each of the terms and conditions of
the Series A-1 Redeemable Preferred Stock and the Series A-2 Redeemable
Preferred Stock (together, the “Terms”) and (ii) any or all of the dividends
accrued on the NASCIT Shares declared, paid or set aside for payment pro rata
pursuant to the charter of the Corporation, including without limitation
Section 2(b) and Section 2(c) of each of the Terms, as a result of the payment
of the dividends accrued on the Cudd Shares. We further herewith consent to the
repurchase by the Corporation of the Cudd Shares. We understand that the NASCIT
Shares will remain outstanding following the repurchase by the Corporation of
the Cudd Shares and that such repurchase will not affect dividends accrued on
the NASCIT Shares as of the date hereof and dividends will continue to accrue on
the NASCIT Shares in accordance with the Terms.

Sincerely,

 

 

LOGO [g167179g16j17.jpg]